Title: From Thomas Jefferson to Nathaniel Burwell, 26 August 1791
From: Jefferson, Thomas
To: Burwell, Nathaniel



Dear Sir
Philadelphia Aug. 26. 1791.

I am favoured with yours of the 11th. inst. and am happy to be able to explain the appearance of a double employment of trustees in the affairs of Mr. Paradise. This is what was at first arranged, while I was in Europe. It was necessary to have trustees in London who might receive the proceeds of Mr. Paradise’s estate and pay it to his creditors, and to whom the creditors might apply. Dr. Bancroft and one or two others were appointed by mutual con[sent] of parties. But it was necessary also to have a trustee in Virginia into whose hands the estate might be delivered, free from the disposal of Mr. Paradise, except the part of the profits allowed for his subsistence. You were in like manner appointed by general consent for this, and it rests with you to do all authorita[tive] acts concerning the estate here, and the remittance to England.
On mature consideration and consultation with persons here more knowing than myself in the public stocks, it appears clearly for Mr. Paradise’s interest to subscribe his public paper to the loan opened by the general government. Immediately on this being done four ninths of it will be at 6. per cent and can be sold @ about 22/6 the pound, two ninths will be at three per cent and would sell now @ 12/6 in the pound and three ninths will be at 6. per cent from about  8. years hence, and might now be sold for about 12/6 the pound: so that the whole would fetch about 17/ the pound. However I should not think it adviseable to sell till orders can be recieved, and I write to Mr. Paradise on this subject this day. But the subscription I think adviseable, because it cannot be done after the last day of the next month, the law having fixed that term for closing the loan. Were that term to be passed over the chance will be lost for ever, and it is very incertain what would become of the debt. I venture to suggest this matter, Sir, for your consideration, having no right to meddle in it, otherwise than as the friend of Mr. Paradise, and as the measure I would take were it to depend on my opinion.—I have the honour to be with great esteem Dr. Sir Your most obedt. & most hble servt.,

Th: Jefferson

